DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 6/25/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Rejections under 35 U.S.C. § 102, 103 filed on 6/25/21, regarding Rejections under 35 U.S.C. § 102 and 103 are persuasive in view of amendments filed 6/25/21. Rejections under 35 U.S.C. § 102 and 103 are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Ohtusji et al. (US 2019/0361434) and Hasan (US 2015/0213391) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733) in view of Burch, V et al. (US 2018/0086455) and Ohtusji et al. (US 2019/0361434).

Regarding claims 1, 13, and 15, Hollida discloses a video enabled inspection system including a first unmanned aerial vehicle (UAV) (Abstract); 
a second UAV (¶67); 
a processing resource (¶31); and 
a memory resource storing instructions executable by the processing resource to (¶31): 
position a first unmanned aerial vehicle (UAV) at a first vantage point at which the first UAV has a first vantage point (¶67 – first waypoint corresponding to the recited first vantage point); 
cause a second UAV to move towards the first vantage point (¶67 – second UAV to go to the first waypoint); 
responsive to movement of the second UAV towards the first vantage point, cause the first UAV to move towards a second vantage point (¶67 - operations center or ground control station corresponding to the recited second vantage point where the second UAV is moved to the first waypoint prior to the first UAV returning to operations center corresponding to the recited causal relation to the first and second UAV movements); and 
responsive to the first UAV moving towards the second vantage point, positioning the second UAV at the first vantage point to perpetually surveille the first field of view (¶27 and ¶67 – second UAV moving to the first waypoint prior to the movement of return of the first UAV with the intent of continuous surveillance of a target area corresponding to the recited positioning for perpetual surveillance). 
 causing the first UAV to move toward the second vantage point (¶67 - operations center or ground control station corresponding to the recited second vantage point where the first UAV returning to operations center corresponding to the recited first UAV returning to the second vantage point), it does not disclose the transition as being responsive to a predetermined time elapsing 
However Bruch further discloses a system for paired inspection drones responsive to a predetermined period of time elapsing at the first vantage point (¶313 - the activation command may be received in the form of a time-based command where certain exemplary inspection points include certain threshold periods of time as in ¶186, which corresponding to the recited the time-based activation command).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the activation command of Burch in order to activate a drone from a secure position (Burch - ¶313).
While Burch does disclose time based thresholds, it does not explicitly disclose switching drones based on a predetermined period passing however Ohtsuji discloses a system for unmanned flying object surveillance including initiating a takeover after a prescribed period has passed (Fig. 20).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the predetermined time period takeover of Ohtsuji in order to maintain a surveillance continuation period (Ohtsuji - ¶77).

Regarding claim 2, Hollida further discloses the first vantage point is an aerial location at which the first UAV is airborne (Fig. 7A as an exemplary placement of a waypoint corresponding to the recited vantage point being airborne). 

Regarding claim 3, Hollida further discloses the first UAV is docked in a UAV docking station when at the second vantage point (¶21 and ¶67 -  ground control station 104 corresponding to the recited second vantage point may also comprise a charging station 112 or a fueling station 116). 

Regarding claim 5, Hollida further discloses the first UAV is at an aerial location when at the second vantage point (Fig. 7A as an exemplary placement of a waypoint corresponding to the recited vantage point being airborne, while other claims refer to the aerial location as the first vantage point, the lack of dependency allows for the vantage points within the prior art to identify as either point, therefore allowing either waypoint to be the aerial swapping point or the ground control station). 

Regarding claim 6, Hollida further discloses causing the first UAV to move towards the second vantage point responsive to a battery level of the first UAV reaching a base battery level (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging). 

 Hollida further discloses causing the first UAV to move towards the second vantage point responsive to a battery level (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging). 
Hollida does not disclose the deployment trigger being a battery level reaching a threshold however Burch further discloses a system including deploying a drone upon detecting the reaching a threshold battery level (¶313). 
The combination of the triggering a UAV swapping positions based on battery of Hollida with the threshold charging status activation command of Burch fulfils all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the activation command of Burch in order to activate a drone from a secure position (Burch - ¶313).

Regarding claims 10 and 14, Hollida further discloses instruction to position the first UAV at the first vantage point responsive to: a user input; or a preprogrammed flight schedule of the first UAV (¶15, ¶33, and ¶67 - operations center or ground control station corresponding to the recited second vantage point where the first UAV returning to operations center corresponding to the recited first UAV returning to the second vantage point and ¶33 discloses an interactive user interface intended to control the UAV and ¶15 series of preprogrammed positions ). 

Regarding claim 11, Hollida further discloses causing the first UAV to: move towards the first vantage point; and responsive to the second UAV moving away from the first vantage point, resume position at the first vantage point (¶27 and ¶67 – second UAV moving to the first waypoint prior to the movement of return of the first UAV with the intent of continuous surveillance of a target area corresponding to the recited positioning for perpetual surveillance, while Hollida only discloses one transition, it would be obvious that once that transition is completed then the second UAV may be referred to as the first UAV thus making the opposite trigger also disclosed). 

Regarding claim 12, Hollida further discloses instructions to charge a battery of the first UAV, and cause the first UAV to move toward the first vantage point (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging, while Hollida only discloses one transition, it would be obvious that once that transition is completed then the second UAV may be referred to as the first UAV thus making the opposite trigger also disclosed). 
Hollida does not disclose the deployment trigger being a battery level reaching a threshold however Burch discloses a system for paired inspection drones including deploying a drone upon detecting the reaching a threshold battery level (¶313). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with 

Regarding claim 16, Hollida further discloses the first vantage point, the second vantage point, or both the first vantage point and the second vantage point are a static location (¶67 - the operations center 102 or the ground control station 104 as well as detailed waypoints are considered stationary unless intentionally moved or updated as in ¶39, but until that point they are static). 

Regarding claim 17, Hollida further discloses the first vantage point, the second vantage point, or both the first vantage point and the second vantage point further comprises a plurality of locations together forming a flight path (¶15 - a UAV may be directed to a target location by the use of waypoints, or a series of preprogrammed positions along a path). 

Regarding claim 18, Hollida further discloses the first vantage point or the second vantage point is at a UAV docking station (¶67 - ground control station 104 corresponding to the recited docking station). 

Regarding claim 19, Hollida further discloses the UAV docking station includes: a power source to provide power to the first UAV, the second UAV, or a combination of the first UAV and the second UAV; and a data connection to communicate data with first UAV, the second UAV, or a combination of the first UAV and the second UAV (¶21 – ground control station . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733) in view of Burch, V et al. (US 2018/0086455) and Ohtusji et al. (US 2019/0361434), as applied to claim 1 above, in view of Raniere (US 2016/0347450). 

Regarding claim 4, while Hollida discloses multiple waypoint and locations, it does not disclose a situation where both waypoints include docking stations, however Raniere discloses a system for recharging remotely controlled aerial vehicles for continuous surveillance including the first UAV is at a surface location when at the first vantage point, wherein the surface location further comprises a UAV docking station and wherein first UAV is docked in the UAV docking station when at the first vantage point (Fig. 26 and ¶57 – repeated waypoint docking stations where the charging stations are visually shown as being on surface locations rather than airborne locations). 
The combination of the multiple UAV swapping system for continuous surveillance of Hollida with the successive charging station waypoints of Raniere fulfils the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733) in view of Burch, V et al. (US 2018/0086455) and Ohtusji et al. (US 2019/0361434), as applied to claim 18 above, in view of Ruiz et al. (US 2004/0143602).

Regarding claim 20, Hollida further discloses the UAV docking station includes communications relays (¶21) but doesn’t explicitly disclose the use of WiFi repeaters or access points.
However, Ruiz discloses an adaptive video surveillance system including the use of a Wi-Fi repeater or an access point (¶163).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the wireless access points of Ruiz in order to pass data along to the different systems by point expanding the coverage area and provides a more dependable connection (Ruiz - ¶163).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733) in view of Burch, V et al. (US 2018/0086455) and Ohtusji et al. (US 2019/0361434), as applied to claim 1 above, in view of Hasan (US 2015/0213391).


The combination of the plurality of UAV surveillance of Hollida at multiple vantage points (¶67) with the positioning of the vantage points with overlapping FOVs of Hassan fully discloses the second UAV to move toward a third vantage point that includes an overlapping portion with the first field of view.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the drone surveillance systems of Hollida, Burch, and Ohtsuji with the positioning of the vantage points with overlapping FOVs of Hassan in order to monitor intended space with minimal blind spots (Hassan - ¶36).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Guerrini et al. (US 2019/0080621) discloses drone swarming performing continuous monitoring of a sector with the use of overlapping FOVs (Figs. 1-6).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665